       Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 1 of 13




                  UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,           )
  Plaintiff-Respondent,             )
                                    )
v.                                  ) Crim. No. 00-291-2
                                    )
ADAM BENTLEY CLAUSEN,               )
    Defendant-Movant.               )
                                    )
______________________________________________________________________________


             CLAUSEN’S AMENDED MOTION TO VACATE,
     SET ASIDE, OR CORRECT A SENTENCE UNDER 28 U.S.C. § 2255


   Movant, Adam Clausen, through undersigned counsel, respectfully moves this

Court to set aside the judgment in this case and correct his sentence under 28 U.S.C.

§ 2255. Clausen requests that the Court resentence him to time served for the reasons

explained below.

                                 BACKGROUND

   Clausen was charged and convicted by a jury of nine counts of Hobbs Act robbery

(18 U.S.C. § 1951), nine counts of conspiracy to commit Hobbs Act robbery (18 U.S.C.

§ 371), and nine counts of using a firearm in the commission of each count (18 U.S.C.

§ 924(c)(1)(A)(i)). The Court sentenced Clausen to 2,460 months of imprisonment for

the § 924(c) counts to run consecutively to the 97-month sentence for the robberies

and conspiracy to commit robberies, for a total of 2,557 months (over 213 years) of

imprisonment.




                                         1
       Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 2 of 13




    Clausen challenged his conviction and sentence on appeal, and the Court of

Appeals for the Third Circuit affirmed. See United States v. Clausen, 328 F.3d 708,

709 (3d Cir. 2003). Clausen petitioned the Supreme Court for a review, but the Court

denied review. See Clausen v. United States, 540 U.S. 900 (2003). Clausen next sought

relief via a motion to vacate under 28 U.S.C. § 2255, but it too was denied. See United

States v. Clausen, No. CIV.A.04-4625, 2005 WL 846198 (E.D. Pa. Apr. 12, 2005).

    In June 2016, Clausen filed a protective 28 U.S.C. § 2255 motion on the basis of

Johnson v. United States, 135 S. Ct. 2551 (2015), arguing that his multiple

convictions under 18 U.S.C. § 924(c) must be vacated because the statute upon which

Clausen was convicted was unconstitutionally vague. R. 250. At the same time,

Clausen filed an application for leave to file a second or successive § 2255 motion in

the Third Circuit Court of Appeals. See Clausen v. United States, No. 16-02548, D.E.

1 (3d Cir. May 24, 2016). While that motion was pending in the Third Circuit, the

Supreme Court decided United States v. Davis, 139 S. Ct. 2319 (2019), holding that

the residual clause of 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague. In light of

Davis, the Third Circuit granted Clausen’s application for leave to file a second or

successive 28 U.S.C. § 2255 motion before this Court. See Clausen v. United States,

D.E. 8 (3d Cir. Aug. 27, 2019). This amended § 2255 motion now follows.




                                    ARGUMENT




                                           2
       Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 3 of 13




I. THE PREDICATE CRIMES FOR CLAUSEN’S § 924(C) CONVICTIONS DO NOT QUALIFY
AS CRIMES OF VIOLENCE AND THOSE COUNTS MUST BE VACATED.

    Clausen was charged and convicted of nine counts of violating 18 U.S.C. § 924(c)

by either using, carrying, brandishing, or discharging a firearm during a crime of

violence. But because the Davis Court held that the residual clause of § 924(c) is

unconstitutionally vague and thus void, the predicate crimes for Clausen’s § 924(c)

convictions no longer qualify as crimes of violence and those counts must be vacated.

    A. Clausen’s § 924(c) conviction tied to a conspiracy to commit Hobbs Act
    robbery is not a crime of violence.

    Count 15 of the indictment charged Clausen with knowingly using, carrying, or

brandishing a firearm during a crime of violence, “that is, conspiracy to commit

robbery as charged in Count Thirteen of this indictment.” R. 37, at 22. A conspiracy

to commit Hobbs Act robbery, however, is not a crime of violence.

    Under 18 U.S.C. § 924(c)(3), a crime of violence means an offense that is a felony

and:

    (A) has as an element the use, attempted use, or threatened use of physical
    force against the person or property of another, or

    (B) that by its nature, involves a substantial risk that physical force against
    the person or property of another may be used in the course of committing the
    offense.

Because Davis invalidated the residual clause of § 924(c)(3) (that is, subsection

924(c)(3)(B)), for an offense to constitute a predicate crime of violence for § 924(c)

purposes, it must now fall under the elements-of-force clause (§ 924(c)(3)(A)).

    In deciding whether an offense falls under the elements-of-force clause, courts

must use the categorical approach that looks only to the statutory elements of a



                                          3
         Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 4 of 13




defendant’s offense and not to the actual facts underlying the offense. Descamps v.

United States, 570 U.S. 254, 259 (2013).1 The Third Circuit has instructed courts

further to “look to the elements of the [predicate] offense to ascertain the least

culpable conduct hypothetically necessary to sustain a conviction under the statute.”

United States v. Dahl, 833 F.3d 345, 350 (3d Cir. 2016) (quotation omitted). An offense

thus qualifies as a § 924(c) predicate only if the most innocent conduct triggering

liability falls within the definition of the § 924(c) elements clause. Put differently, “[i]f

the [offense] statute sweeps more broadly than the federal definition, a conviction

under it is not a predicate even if the defendant actually committed the offense in a

way that [meets the federal definition].” United States v. Brown, 765 F.3d 185, 189

(3d Cir. 2014).

    A Hobbs Act conspiracy, which contains no overt act requirement, does not qualify

as a crime of violence under § 924(c)(3)’s elements clause. Hobbs Act robbery

conspiracy has three elements: (1) an agreement, between two or more persons, to

commit Hobbs Act robbery; (2) the defendant’s knowledge of the conspiratorial goal;

and (3) the defendant’s voluntary participation in furthering the goal. In re Pinder,



    1
       Prior to Davis being decided by the Supreme Court, the Third Circuit held that the categorical
approach was inapplicable in the contemporaneous-offense scenario—that is, during a § 924(c)
prosecution where the predicate offense and gun offense are adjudicated simultaneously by a jury. See
United States v. Robinson, 844 F.3d 137 (3d Cir. 2016). But Robinson was abrogated by Davis, which
held the residual clause of § 924(c) unconstitutionally vague after reaffirming the categorical approach.
Davis, 139 S. Ct at 2327–33. Indeed, the government has conceded in the Third Circuit that Robinson
is incompatible with the Court’s approach in Davis. See Brief of the United States, United States v.
Copes, 2019 WL 4254537 at *7 (3d Cir. Sept. 4, 2019) (“The government agrees with the defense that
the reasoning applied in United States v. Robinson, 844 F.3d 137 (3d Cir. 2016), which held that Hobbs
Act robbery qualifies as a 924(c) predicate, was abrogated by the Supreme Court’s decision in United
States v. Davis, 139 S. Ct. 2319 (2019).”).




                                                   4
         Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 5 of 13




824 F.3d 977, 979 n.1 (11th Cir. 2016); United States v. Si, 343 F.3d 1116, 1123–24

(9th Cir. 2003). The essence of a conspiracy is an agreement to commit an unlawful

act. Iannelli v. United States, 420 U.S. 770, 777 (1975). And because two defendants

could be found guilty for sitting in a hotel room and agreeing to commit a Hobbs Act

robbery without ever leaving the room, conspiracy does not necessarily require the

use or attempted use of violent physical force. See, e.g., United States v. Gore, 636

F.3d 728, 730 (5th Cir. 2011) (agreeing that a Texas “conviction for conspiracy to

commit aggravated robbery does not have as an element the use, attempted use, or

threatened use of physical force against the person of another”); United States v.

White, 571 F.3d 365, 369 (4th Cir. 2009) (“Applying a categorical analysis to the

Conspiracy Offense, we first observe that it does not have ‘as an element the use,

attempted use, or threatened use of physical force against the person of another.”).2

Indeed, the Government has conceded, in another case, that conspiracy to commit

Hobbs Act robbery does not categorically qualify as a crime of violence under the

elements-based categorical approach. See United States v. Simms, 914 F.3d 229, 233–

34 (4th Cir. 2019), cert. denied, No. 18-1338, 2019 WL 4923463 (U.S. Oct. 7, 2019)

(noting Government’s concession and holding that for a conspiracy to commit Hobbs

Act robbery charge, “the Government must prove only that the defendant agreed with

another to commit actions that, if realized, would violate the Hobbs Act” and that




    2
      The courts of appeals holding that conspiracy to commit Hobbs Act robbery is a crime of violence
under 18 U.S.C. § 924(c) did so by finding that conspiracy presented a substantial risk of harm under
§ 924(c)’s residual clause. See United States v. Turner, 501 F.3d 59, 67 (1st Cir. 2007) (collecting cases).
Because the question in this case is whether conspiracy to commit Hobbs Act robbery meets the
definition of the elements clause (and not the invalidated residual clause), those cases are inapposite.


                                                     5
        Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 6 of 13




“[s]uch an agreement does not invariably require the actual, attempted, or threatened

use of physical force”).

    Count 15 must be vacated because, post-Davis, there is no predicate offense

attached to Clausen’s use of a firearm.

    B. Clausen’s § 924(c) convictions tied to an attempt to commit Hobbs Act
    robbery are not crimes of violence.

    Counts 3, 6, 9, and 27 charged Clausen with carrying, using, brandishing, or

discharging a firearm in relation to attempted Hobbs Act robberies. R. 37, at 4, 8, 12,

38. An attempt to commit Hobbs Act robbery, however, is not a crime of violence under

§ 924(c)’s elements clause.

    Although the crime of attempt requires an intention to commit the substantive

offense, a defendant does not have to commit each element of the offense. Instead, for

an attempted crime to be proved, the government must show only that the defendant

took a “substantial step towards the commission of the crime.” United States v.

Ledesma-Cuesta, 347 F.3d 527, 531 (3d Cir. 2003). A substantial step is “less than

what is necessary to complete the substantive crime, but more than mere

preparation.” United States v. Piesak, 521 F.3d 41, 44 (1st Cir. 2008); see also United

States v. Goetzke, 494 F.3d 1231, 1237 (9th Cir. 2007) (observing that a “substantial

step . . . cross[es] the line between preparation and attempt by unequivocally

demonstrating that the crime will take place unless interrupted by independent

circumstances”).

    Because someone convicted of attempting to commit Hobbs Act robbery could plan

a robbery and travel with a gun to the location of the robbery, and yet be caught before



                                           6
       Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 7 of 13




entering the store and still be guilty of attempted Hobbs Act robbery, such an attempt

crime does not require the actual or threatened use of force. An attempt to commit

Hobbs Act robbery, therefore, does not constitute a crime of violence. But see United

States v. St. Hubert, 909 F.3d 335, 353 (11th Cir. 2018), cert. denied, 139 S. Ct. 1394,

203 L. Ed. 2d 625 (2019) (holding that attempted Hobbs Act robbery is a crime of

violence under the elements clause of § 924(c)).

    Count 3, 6, 9, and 27 must be vacated because, post-Davis, there is no predicate

offense attached to Clausen’s use of a firearm.

    C. Clausen’s § 924(c) convictions tied to Hobbs Act robberies are not
    crimes of violence.

   Counts 12, 18, 21, and 24 of the indictment charged Clausen with knowingly

using, carrying, or brandishing a firearm during a crime of violence, namely Hobbs

Act robbery. R. 37, at 16, 26, 30, 34. A conviction for Hobbs Act robbery, however, is

not a crime of violence.

    The elements of a Hobbs Act robbery require that “actual or threatened force, or

violence, or fear of injury” be used against a “person or property.” United States v.

Galati, 844 F.3d 152, 154 (3d Cir. 2016). But “property,” as used in 18 U.S.C.

§ 1951, includes intangible as well as tangible property. See, e.g., Scheidler v. Nat’l.

Org. for Women, Inc., 537 U.S. 393, 404-05 (2003) (“property” includes exclusive

control of business assets); United States v. Local 560 of the Int’l Brotherhood of

Teamsters, Chauffeurs, Warehousemen, and Helpers of America, 780 F.2d 267, 281

(3d Cir. 1986) (explaining unanimous view that “language of the Hobbs Act makes no

such distinction between tangible and intangible property”). And “physical force”



                                           7
         Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 8 of 13




“plainly refers to force exerted by and through concrete bodies.” Johnson v. United

States, 559 U.S. 133, 138 (2010) (construing 18 U.S.C. § 924(e)(2)(B)(i)). The question,

then, is whether the least culpable conduct hypothetically necessary to support a

Hobbs Act robbery conviction necessarily involves force exerted by and through

concrete bodies.

    It does not. The least culpable Hobbs Act robbery would be a nonconsensual

taking from the presence of the victim by placing him in fear of injury to his intangible

property. 18 U.S.C. § 1951(b)(1). Consider someone who induces a shareholder in a

publicly held company to hand over his wallet by threatening to start a boycott of the

company on social media. Because the defendant has obtained money in the presence

of the shareholder by threatening to devalue his stock holdings, the defendant has

committed Hobbs Act robbery. And because the defendant has not threatened

physical force against any person or against the stock—because it is impossible to use

such force against an intangible object, which by definition is not a concrete body—it

is not a crime of violence. Hobbs Act robbery is therefore not a crime of violence.3

    Count 12, 18, 21, and 24 must be vacated because, post-Davis, there is no

predicate offense attached to Clausen’s use of a firearm.




    3
      The Third Circuit is expressly considering the question of whether Hobbs Act robbery constitutes
a crime of violence under 18 U.S.C. § 924(c)(3)(A). See United States v. Copes, No. 19-1494, Summary
of Oral Argument, Dkt. 51, (Oct. 1, 2019) (“Case Summary: Whether United States v. Davis, 139 S. Ct.
2319 (2019) abrogates United States v. Robinson, 844 F.3d 137 (3d Cir. 2016) and excludes Hobbs Act
robbery as a predicate crime of violence under 18 U.S.C. Section 924(c).”).




                                                  8
       Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 9 of 13




II. THERE ARE NO PROCEDURAL BARS PREVENTING THE COURT FROM GRANTING
RELIEF HERE.

    None of the normal procedural bars that apply to a 28 U.S.C. § 2255 motion

(timeliness, retroactivity, and procedural default) prevent the Court from granting

relief here. Clausen has filed a timely second or successive § 2255 petition; his claims

are based on new Supreme Court substantive rules of law that are retroactively

applicable to cases on collateral review; and although he did not raise a Davis or

Johnson claim on direct appeal, the doctrine of procedural default does not apply here

because Clausen is actually innocent of multiple § 924(c) counts because those counts

were based on § 924(c)’s residual clause that no longer exists after the Supreme

Court’s ruling in Davis.

    A. Timeliness

    This motion is timely. Under 28 U.S.C. § 2255(f)(3), a person in federal prison

may file a § 2255 motion to vacate within one year from “the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on

collateral review.”

    Clausen’s claim for relief is based on the Supreme Court’s decision in Johnson

and Davis. Johnson was decided on June 26, 2015, and Clausen filed a protective

§ 2255 motion in this Court based on that decision. R. 250. Davis was decided on June

24, 2019, and Clausen’s request for second or successive § 2255 motion was recently

granted by the Third Circuit, see Clausen v. United States, D.E. 8 (3d Cir. Aug. 27,




                                           9
       Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 10 of 13




2019), and Clausen has filed this amended § 2255 motion within one year of the Davis

decision. The petition is therefore timely.

    B. Retroactivity

    Both the Johnson and Davis decisions are retroactively applicable to Clausen on

postconviction review. The Supreme Court held in Welch v. United States, 136 S. Ct.

1257, 1264 (2016), that new rules that “narrow the scope of a criminal statute by

interpreting its terms, as well as constitutional determinations that place particular

conduct or persons covered by the statute beyond the State’s power to punish” are

substantive rules that apply retroactively to even those whose conviction or sentence

have long been final. The Court found that the rule in Johnson was a retroactively

applicable new substantive rule because it altered “the range of conduct” the Armed

Career Criminal Act punished. Id. The Court noted that, prior to Johnson, the ACCA

applied “to any person who possessed a firearm after three violent felony convictions,

even if one or more of those convictions fell under only the residual clause. An offender

in that situation faced 15 years to life in prison,” but that “[a]fter Johnson, the same

person engaging in the same conduct is no longer subject to the Act and faces at most

10 years in prison.” Id.

    In Davis, the Supreme Court extended its holdings in Johnson and for the first

time held that § 924(c)(3)(B)’s residual clause is unconstitutionally vague. 139 S. Ct.

at 2336. By striking down the residual clause, the Court narrowed the class of people

who are eligible to be convicted under § 924(c). In other words, the Davis ruling

altered the range of conduct that could be punishable under § 924(c) because those

convicted of § 924(c) counts with predicate crimes falling under the residual clause


                                           10
       Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 11 of 13




can no longer be punished. Davis thus represents a new substantive rule that is

retroactively applicable to cases on collateral review, such as Clausen’s case. See In

re Hammoud, 931 F.3d 1032, 1038 (11th Cir. 2019) (“We conclude that Davis, like

Johnson before it, announced a new substantive rule.”); United States v. Reece, No.

17-11078, 2019 WL 4252238, at *3 (5th Cir. Sept. 9, 2019), as revised (Sept. 30, 2019)

(“[T]he rule announced in Davis meets the standard for a new substantive rule.”).

    C. Procedural Default

    As Justice Gorsuch stated in Davis, “In our constitutional order, a vague law is

no law at all.” Davis, 139 S. Ct. at 2323. Because Clausen was convicted of § 924(c)

counts resting on the residual clause that no longer exists, he is actually innocent of

those § 924(c) counts. And his actual innocence claim overcomes his procedural

default for failing to raise the Johnson/Davis claim on direct appeal.

    Clausen did not raise a Johnson or Davis claim that the § 924(c) residual clause

is unconstitutionally vague on direct appeal. See United States v. Clausen, 328 F.3d

708 (3d Cir. 2003). As a result, Clausen’s Davis claim is procedurally defaulted. See

Bousley v. United States, 523 U.S. 614, 621 (1998); Hodge v. United States, 554 F.3d

372, 379 (3d Cir. 2009) (Because collateral review under § 2255 is not a substitute for

direct review, a movant ordinarily may only raise claims in a 2255 motion that he

raised on direct review.”).

    In order to obtain collateral review on a procedurally defaulted claim, Clausen

must show (1) cause for the procedural default and actual prejudice, or (2) that he is

actually innocent. See Bousley, 523 U.S. at 622; Hodge, 554 F.3d at 378–79. Here,

Clausen claims he is actually innocent of multiple § 924(c) counts that rest on


                                          11
      Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 12 of 13




predicate offenses falling within § 924(c)’s residual clause that has been declared

unconstitutionally vague and thus void. That is all Clausen must establish to

overcome procedural default. See United States v. Tyler, 732 F.3d 241, 246 (3d Cir.

2013) (“A petitioner can establish that no reasonable juror would have convicted him

by demonstrating an intervening change in law that rendered his conduct non-

criminal”) (citing United States v. Davies, 394 F.3d 182, 191 (3d Cir.2005)). Thus, if

Clausen proves that Davis renders his § 924(c) convictions invalid, his Davis claim is

not procedurally defaulted.

   There are no procedural bars that stand in the way of vacating Clausen’s § 924(c)

counts and resentencing him to time served.

                                  CONCLUSION

   For all the stated reasons above, Clausen respectfully asks this Court to grant his

second or subsequent § 2255 motion and resentence him to time served.

November 18, 2019                      Respectfully submitted,

                                           /s/ Kyle Singhal

                                           Kyle Singhal
                                           Shon Hopwood
                                           Ann Marie Hopwood
                                           LAW OFFICE OF SHON HOPWOOD PLLC
                                           3106 15th Street, NE
                                           Washington, DC 20017
                                           (817) 212-9041
                                           kylesinghal@gmail.com




                                         12
       Case 2:00-cr-00291-GJP Document 266 Filed 11/18/19 Page 13 of 13




                           CERTIFICATE OF SERVICE

    I hereby certify that on November 18, 2019 the foregoing was served upon the

parties, via this Court’s electronic case filing system.




                                             /s/ Kyle Singhal

                                             Kyle Singhal
                                             LAW OFFICE OF SHON HOPWOOD PLLC
                                             3106 15th Street, NE
                                             Washington, DC 20017
                                             (817) 212-9041
                                             kylesinghal@gmail.com




                                           13
